The evidence in this case, undisputed, is as follows:
The defendant was caught driving a car on which was a stolen and replaced tag. The car did not belong to defendant, and the defendant did not know, and had no knowledge of the fact, that the tag on the car was a replaced tag. The defendant was employed by the owner to drive the car to Huntsville, which he did in ignorance of the fact that the tag on the car was not legally there.
The charge in this case carries with it the intent to do the act, and, without knowing the fact, there can be no criminal intent. 16 Corpus Juris, 85(53)b.
The rulings of the court were not in accord with the above, and the judgment is reversed, and the cause is remanded.
Reversed and remanded.